


116 HRES 41 EH: Rejecting White nationalism and White supremacy.
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 41
In the House of Representatives, U. S.,

January 15, 2019

RESOLUTION
Rejecting White nationalism and White supremacy.
 
 
Whereas, on January 10, 2019, Representative Steve King was quoted as asking, White nationalist, white supremacist, Western civilization—how did that language become offensive?;  Whereas a 2006 Federal Bureau of Intelligence (FBI) assessment defined a White supremacist as follows: White supremacists believe that the white race is superior to all other races and was created to rule them. They view non-whites as subhuman and usually refer to them in derogatory terms; 
Whereas the same 2006 FBI intelligence assessment defined a White nationalist as follows: To be a white nationalist is to be pro-white. The domestic white nationalist movement seeks to promote, honor, and defend the white race. They believe the white race is under attack from Jewish interests that dominate the government (referred to as the Zionist Occupied Government, or ZOG), the media, banking, and entertainment industries and act to the detriment of the white race. White nationalists view multiculturalism, diversity, and illegal immigration as direct assaults on the white race and race-mixing as akin to white genocide. They hope to appeal to mainstream whites, believing that the majority of white people do not understand the imminent or long-term threat to their race. Many contend that a race war, often referred to as RAHOWA, or Racial Holy War, is a certainty;  Whereas White supremacy and White nationalism are contrary to the ideals of the United States of America, which was established according to the principle stated in the Declaration of Independence that all men are created equal, a principle that was updated in 1848 in Seneca Falls, New York, to include all people; 
Whereas while our country has often fallen short of these ideals, patriotic Americans have sought to form a more perfect Union by rejecting White nationalism and White supremacy, embracing inclusive patriotism, and welcoming immigrants from across the globe who have continuously enriched our Nation;  Whereas Abraham Lincoln in an 1858 speech said of the Founders, Wise statesmen as they were, they knew the tendency of prosperity to breed tyrants, and so they established these great self-evident truths, that when in the distant future some man, some faction, some interest, should set up the doctrine that none but rich men, or none but white men, were entitled to life, liberty, and pursuit of happiness, their posterity might look up again to the Declaration of Independence and take courage to renew the battle which their fathers began—so that truth, and justice, and mercy, and all the humane and Christian virtues might not be extinguished from the land; so that no man would hereafter dare to limit and circumscribe the great principles on which the temple of liberty was being built; 
Whereas Dr. Martin Luther King, Jr., while recognizing that no other nation can mean to us what our nation means, condemned nationalism perverted into chauvinism and isolationism as preached by * * * the advocators of white supremacy and asked, Will we continue to serve the false god of racial prejudice or will we serve the God who made of one blood all men to dwell upon the face of the earth?;  Whereas President Reagan observed in a 1988 speech, Anyone, from any corner of the Earth, can come to live in America and become an American * * * This, I believe, is one of the most important sources of America's greatness. We lead the world because, unique among nations, we draw our people—our strength—from every country and every corner of the world. And by doing so we continuously renew and enrich our nation. While other countries cling to the stale past, here in America we breathe life into dreams. We create the future, and the world follows us into tomorrow. Thanks to each wave of new arrivals to this land of opportunity, we’re a nation forever young, forever bursting with energy and new ideas, and always on the cutting edge, always leading the world to the next frontier. This quality is vital to our future as a nation. If we ever closed the door to new Americans, our leadership in the world would soon be lost; 
Whereas according to FBI statistics, hate crimes nationwide increased in 2015, 2016, and 2017, the three most recent years for which data is available;  Whereas the perpetrator of the shooting that killed 9 African-American worshippers at Emanuel African Methodist Episcopal Church in Charleston, South Carolina, on June 17, 2015, was motivated by White supremacy and White nationalism to carry out this act of terrorism, and stated that he would be rescued by white nationalists after they took over the government; 
Whereas the perpetrator of the shooting that killed 11 Jewish worshippers at Tree of Life synagogue in Pittsburgh, Pennsylvania, on October 27, 2018, accused Jews of waging a propaganda war against Western civilization and committing genocide against Whites by promoting immigration and refugee resettlement, and accused the President of being a globalist, not a nationalist because of the infestation of Jews; and  Whereas Public Law 115–58, a joint resolution signed into law on September 14, 2017, rejects white nationalism, white supremacists, the Ku Klux Klan, neo-Nazis, and other hate groups: Now, therefore, be it 
 
That the House of Representatives once again rejects White nationalism and White supremacy as hateful expressions of intolerance that are contradictory to the values that define the people of the United States.   Karen L. Haas,Clerk. 